I cannot concur in the opinion of the Chief Justice. It may be conceded that the accident happened in the course of the employment, but, as said by Mr. Justice STEERE inHopkins v. Michigan Sugar Co., 184 Mich. 87 (L.R.A. 1916A, 310):
"An employee may suffer an accident while engaged at his work or in the course of his employment which in no sense is attributable to the nature of or risks involved in such employment, and therefore cannot be said to arise out of it. An accident arising out of an employment almost necessarily occurs in the course of it, but the converse does not follow. 1 Bradbury on Workmen's Compensation, p. 398. 'Out of' points to the cause or source of the accident, while 'in the course of relates to time, place, and circumstances. Fitzgerald v. Clarke Son, 2 K. B. (1908) p. 796."
In that case this court considered the rule of law as though the deceased was injured by slipping on ice while in the course of his employment but held that the accident did not arise out of the employment because "it was not a hazard peculiarly incidental to or connected with deceased's employment, and therefore is not shown to have a causal connection with it, or to have arisen out of it." The reasoning in that case is decisive of this and finds approval, by citation, inDonahue's Case, 226 Mass. 595 (116 N.E. 226, L.R.A. 1918A, 215). In the latter case an employee, while walking along the street, in the course of his employment, slipped upon the ice and was injured. The court held:
"As the hazard of slipping on the ice in the street was not a causative danger peculiar to the claimant's employment, the injury received could not properly be found to have arisen out of the employments"
It was also said:
"It was a danger due to climatic conditions to which persons in that locality, however employed or if not employed at all, were equally exposed." *Page 571 
Unless there is a distinction to be drawn between a public and a private walk, the issue at bar must be ruled by theHopkins and Donahue Cases. No good reason can be given for saying, if the employee slips on ice upon the walk while in the course of employment, there is a causal relationship with the employment if the walk is on the premises of the employer and no such relationship if the walk is in the street. No matter where the walk is situated the hazard is the same climatic one, involves a risk common to all mankind, and one not inherent in the employment in one place rather than another.
In Kowalek v. Railroad Co., 229 N.Y. 489 (128 N.E. 888), it was said:
"The statute is not applicable to an injury which arises through a danger or hazard dissociated from or not inherent in the nature of the employment as its source and to which the employee would have been equally exposed apart from the employment. This conclusion is not affected by the fact that the employee would not, except for the employment, have been where such danger or hazard existed. An injury does not arise out of the employment unless the hazard causing it is, within rational apprehension, an attribute of or peculiar to the specific duties of the employment. The fact that the contract of employment exists and necessitates the acts of performance may or will occasion for the employee risks not reasonably incidental to the character of the work or employment. For the injuries caused by or flowing from these risks the statute does not direct or permit compensation."
The finding of the commission that the accident arose in the course of the employment but did not arise out of such employment was, in my judgment, right in fact and law and should be affirmed. *Page 572